Case: 12-1506    Document: 35     Page: 1   Filed: 09/28/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ Case: 12-1506        Document: 35   Page: 2   Filed: 09/28/2012




APPLE INC. V SAMSUNG ELECTRONICS CO., LTD.                        2

nia to consider Samsung's motion to dissolve the prelimi-
nary injunction. Apple Inc. opposes the motion.
    We grant the motion and remand for the purpose of
allowing the trial court to consider Samsung's motion and
Apple's arguments in opposition thereto. The appeal is
held in abeyance pending further ruling from the trial
court. The parties are to inform this court promptly of the
trial court's ruling on the motion and propose how they
believe the appeal should proceed in light of such ruling.
    In granting the motion, the Federal Circuit takes no
position on the proceedings the trial court should employ
in considering the motion to dissolve the preliminary
injunction or on the merits of the motion.
      Accordingly,
      IT Is ORDERED THAT:
    The motion to remand is granted. The court retains
jurisdiction over the appeal at this time.

                                     FOR THE COURT

      SEP 282012                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc~   Kathleen M. Sullivan, Esq.
      Michael A. Jacobs, Esq.                      COUftf~IfJPEALS
                                              u.s.1lfE FEDERAL CIRCUITFOR
s19
                                                   SEP 282012
                                                       JANHORBALY
                                                          LURK